Citation Nr: 1518400	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for bipolar disorder for the period from December 20, 1991 to January 24,  2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas (RO) that granted service connection and assigned an initial 50 percent rating for bipolar disorder, effective from December 31, 2002.  The Veteran appealed this decision.  The Board issued a decision in September 2008 that denied an earlier effective date for the grant of service connection and remanded the initial rating issue.  

A November 2010 RO rating decision implemented an order of the United States Court of Appeals for Veterans' Claims (Court) to execute a stipulated agreement between the Veteran and the VA Office of General Counsel, authorizing an effective date of December 20, 1991, for an award of service connection for bipolar disorder.  The November 2010 rating decision assigned a 50 percent evaluation for bipolar disorder for the period from December 20, 1991 to January 24, 2006, and a 70 percent evaluation and a total rating for individual unemployability (pursuant to 38 C.F.R. § 4.16(a)) effective from January 25, 2006.  The Veteran, through counsel, expressed his continued disagreement with the initial 50 percent rating assigned for bipolar disorder for the period prior to January 25, 2006.  He indicated that he was not appealing the ratings assigned from January 25, 2006, forward.  See statement from attorney, dated January 7, 2013.  Accordingly, VA must consider the assignment of the staged rating for different periods of time, based on the facts found, for the period from December 20, 1991 to January 24, 2006.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).

For the reasons that will be discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The pertinent time period for rating the severity of the bipolar disorder at issue (i.e., December 20, 1991 to January 24, 2006) encompasses nearly 15 years.  The Veteran, through his attorney, contends that the records relied upon by VA to rate his psychiatric disorder for this period did not consider his disability "from the point of view of the veteran working or seeking work," pursuant to 38 C.F.R. § 4.2 (2014).  In this regard, the record clearly demonstrates that the Veteran made repeated attempts to obtain work during this period, although Social Security Administration (SSA) reports associated with the record indicate that throughout this period he never earned an annual income that was above the poverty threshold.  A retrospective medical opinion that considers available medical evidence pertinent to a certain period of time may rectify the inadequacies of the record.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Accordingly, the Board finds that the appropriate remedy is to remand the case to the RO/AOJ so that it may refer the claims file for review by an appropriate clinician, who should thereafter provide a retrospective medical opinion regarding the severity of the Veteran's bipolar disorder for the period from December 20, 1991 to January 24, 2006, based on a review of the relevant record, from the point of view of the Veteran working or seeking work.

The claims file also indicates that the Veteran had received private psychiatric treatment at Southwest Medical Center in Liberal, Kansas, during the period from December 20, 1991 to January 24, 2006, which included several admissions for psychiatric hospitalization and inpatient care, even as recently as 2005.  A review of the claims file shows that these relevant records are not associated with the evidence.  VA regulations require that it seek to obtain private medical evidence that is identified as being pertinent and specific to the claim.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Leap v. Derwinski, 2 Vet. App. 404, 405 (1992).  Accordingly, the case should be remanded to the RO/AOJ so that it may undertake the appropriate efforts to obtain these relevant records for inclusion in the evidence.



Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining from the Veteran the necessary authorizations, the RO should obtain the records of his outpatient and inpatient psychiatric treatment at Southwest Medical Center in Liberal, Kansas, during the period from December 20, 1991 to January 24, 2006, and associate them with the Veteran's claims files.    

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  If the records are not obtainable, a memorandum noting their unavailability should be included in the claims file.

2.  Thereafter, the RO/AOJ should refer the claims file for review by an appropriate clinician.  The clinician should note in his/her report that the Veteran's claims file has been reviewed.  Afterwards, based on his/her review, the clinician should provide a retrospective medical opinion addressing the severity of the Veteran's bipolar disorder for the period from December 20, 1991 to January 24, 2006, in the context and point of view of the Veteran working or seeking work.  The examiner must address the rating criteria as they existed prior to October 8, 1996.  Specifically, s/he should state whether the Veteran's bipolar disorder resulted in (a) Active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability or (b) With lesser symptomatology such as to produce severe impairment of social and industrial adaptability

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Afterwards, the RO/AOJ should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 50 percent for bipolar disorder for the period from December 20, 1991 to January 24, 2006, including consideration of assigning a staged rating based on the facts found.  The rating criteria as they existed prior to October 8, 1996, to include 38 C.F.R. § 4.16(c) must be addressed.   If the maximum benefit sought on appeal remains denied with respect to any part of the aforementioned period, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

